DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.

Status of Claims
Currently, claims 1-17 and 34-37 are pending in the instant application. Claims 3-17 and 35-36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. Claims 1, 2, 34 and 37 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment.  

Response to Arguments and Amendments
Applicant’s amendments filed July 12, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
Applicants traverse the restriction requirement on the grounds that unity of invention should be considered only in relation to the independent claims in an international application and not the dependent claims.  Applicants hold that claims 3-17 and 35-36 depend from independent claim 1 and therefore lack of unity cannot apply because the claims are dependent upon claim 1.  As expressed in the previous action, this argument was not found to be persuasive as it relies on an incorrect interpretation of the term “independent” in the context of unity of invention.  MPEP 1850(II) clarifies that a claim may contain a reference to another claim even if it is not a dependent claim as defined in PCT Rule 6.4.  Specific examples of this scenario are claims referring to a claim of a different category.  For example, MPEP 1850 exemplifies “Apparatus for carrying out the process of Claim 1” or “Process for the manufacture of the product of Claim 1” as scenarios where the reference to an earlier claim does not render the later claim a dependent claim. Such is the case here as claim 1 refers to a product, claims 3-17 refer to a method of synthesizing the product, and claims 35-36 refer to a method of using the product.  The requirement is maintained.
With respect to the rejection of claims 1-2, 33-34, 37 and 41 (now claims 1, 2, 34 and 37 in view of the claim amendment) under 35 USC 103 as being obvious over Simo, Applicants traverse the rejection on several grounds, each of which has been considered but was not found to be persuasive.  
First, Applicants note while Simo discloses an amorphous form of dasatinib, there is no disclosure of a pure amorphous form of dasatinib having no detectable crystalline form, nor is there any discussion about the purity of a particular form of the drug and how it improves stability.  However, the examiner respectfully submits that the person of ordinary skill in the art would not have needed to predict every possible benefit from purifying the form of the drug in 
As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  
In the present case, there is no suggestion that the resulting product is different from or has any utility different from that in Simo.  Further, Simo discusses the use of conventional purification techniques to obtain the disclosed amorphous composition of dasatinib.  Unless there is some aspect of the instantly claimed purification process which is distinct or inventive over the conventional process described by Simo (e.g. a showing that the conventional purification techniques set forth in Simo would not be able to prepare a purified composition of the instant claims), this traversal is not found to be persuasive.
Applicants go on to argue that the prior art teaches different synthesis steps than the conditions set forth in the present application for obtaining the claimed amorphous form, concluding that the Office has failed to clearly articulate a rationale as to how this different synthesis could yield the same amorphous form.  The examiner disagrees.  The Office’s position was clearly articulated in the description of the XRPD data provided for the amorphous form in the prior art.  It is quite possible to have multiple syntheses resulting in the same form of a compound, with the identification of the form being possible by evaluation of the XRPD pattern.  In the present case, as detailed in the rejection, the XRPD pattern for the amorphous form in the prior art appears to be the same as that for the presently claimed amorphous form.  Thus, absent evidence to the contrary, in view of the XRPD data, the prior art would be understood as disclosing the same amorphous form as presently claimed. Accordingly, the rejection is still deemed to be proper and is maintained herein.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "The pharmaceutical composition…according to claim 1" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite a pharmaceutical composition.  It is suggested that in order to overcome this rejection, the word “The” at the beginning of the claim should be changed to “A.”

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/053854 to Simo et al.
Determining the scope and contents of the prior art 
The ‘854 publication teaches the compound dasatinib 
    PNG
    media_image1.png
    79
    205
    media_image1.png
    Greyscale
, as well as polymorphic forms and pharmaceutical compositions thereof (see Abstract).  With respect to the limitation of the amorphous form exhibiting a particular glass transition temperature , the prior art teaches an amorphous form of dasatinib (paragraph [0032]), which is characterized by the XRD pattern in figure 16 and 99.  Notably, the pattern in Figure 16 appears to match that of the amorphous form of the present application. As such, since the XRD pattern appears to match that of the instant amorphous form, absent evidence to the contrary the form taught by the prior art is necessarily the same as that of the instant claims, as XRD pattern is indicative of one particular polymorphic form. Pharmaceutical compositions are disclosed throughout the reference (paragraphs [0070]-[0073]).  With regard to the limitations of claims 38-39, the prior art teaches that the amorphous dasatinib has less than 15% by weight, less than 10% by weight, or less than 5% by weight of the crystalline forms disclosed therein (paragraph [00396]). 
Ascertaining the differences between the prior art and the claims at issue
The instant claims differ from the disclosure of the ‘854 publication in that the prior art does not explicitly teach the purity percentage for the claimed amorphous form containing less than 1% detectable or no detectable crystalline form.
Resolving the level of ordinary skill in the pertinent art
Regarding the instant claims requiring particular levels of purity for the claimed crystalline compound, such purification would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  
In consideration of the fact that the skilled artisan would have been reasonably apprised of conventional methods of purification, Applicants’ inclusion of an explicit percentage of the purity, or of the impurities present in the composition with the final product is not determined to be a contribution over what was already known from the prior art from the disclosure of the ‘854 publication and the skills that would have been within the knowledge and possession of one of ordinary skill in the art.  Specifically, the observed purity is a property of the process by which the substance is prepared, and the prior art already explicitly discloses purification of crystalline forms out of the amorphous form.
The skilled artisan would have found it obvious and implied by the disclosure of the ‘854 publication, when such methods for purification (filtering the suspension and drying (paragraph [00402]) were known in the art.
As such, the optimizations made in the instant claims are obvious in view of the prior art teachings.  In the absence of showing unobvious results, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with the prior art that to conduct the methods of the instant claims with a reasonable expectation of success in doing so.  
Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have conducted the process as taught by the prior art and optimizing the purity of the final product as instructed by the ‘854 publication, which would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699